Citation Nr: 1729123	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  15-32 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.   

2.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from November 1965 to August 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2015 rating decision by the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin.  This case is currently under the jurisdiction of the Regional Office (RO) in Louisville, Kentucky.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the time of the Veteran's death in June 2014, service connection was in effect for posttraumatic stress disorder (PTSD), evaluated as 70 percent disabling; bilateral tinnitus, evaluated as 10 percent disabling; and left ear tympanic membrane perforation, evaluated as noncompensable.  A total disability rating based on individual unemployability (TDIU) was in effect from June 30, 2010.

2.  The Veteran died more than five years following his discharge from service, did not have a service-connected disability rated as totally disabling for at least 10 years prior to his death, and was not a former prisoner of war (POW). 

CONCLUSION OF LAW

The claim for DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318 is without legal merit.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. §§ 322, 20.1106 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  However, these provisions are not applicable where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The Board finds that such is the case here, as application of pertinent provisions of the law and regulations will determine the outcome.  Because no additional evidentiary development would change the outcome of the claim, no additional notice or assistance on the part of   VA is necessary.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Legal Criteria

Pursuant to 38 U.S.C.A. § 1318(a), VA will pay DIC benefits to the surviving spouse of a veteran if the veteran's death was not the result of his own willful misconduct, and if at the time of death, the veteran was in receipt of or entitled to receive compensation for service-connected disability that was: (1) rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; (2) rated by VA as totally disabling continuously since the veteran's release from active duty and for at least five years immediately preceding death; or (3) rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death, if the veteran was a former POW.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22. 

The total rating may be schedular or based on individual unemployability (TDIU).  38 C.F.R. § 3.22. 

Factual Background and Analysis

Based on a thorough review of the evidence, the Board finds that the appellant is not entitled to DIC under 38 U.S.C. § 1318. 

At the time of the Veteran's death, service connection was in effect for PTSD, evaluated as 30 percent disabling from May 18, 2006 and 70 percent disabling from June 30, 2010; bilateral tinnitus, evaluated as 10 percent disabling from May 18, 2006; and left ear tympanic membrane perforation, evaluated as noncompensable.  His combined schedular rating was 40 percent from May 18, 2006, and 70 percent from June 30, 2010.  The Veteran was rated totally disabled due to service-connected disability in a June 2011 rating decision, effective June 30, 2010.  He died in June 2014.  Consequently, the Veteran died more than five years following his discharge from service in August 1967 and did not have a service-connected disability rated as totally disabling for at least 10 years prior to his death.  Moreover, as the evidence of record does not show that the Veteran was a former POW, the requirements of 38 U.S.C.A. § 1318 have not been met, and the claim for DIC benefits under that provision must be denied.


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is denied.
REMAND

The appellant seeks service connection for the cause of the Veteran's death.  As noted above, the Veteran passed away in June 2014.  The cause of death, according to the official death certificate, was adenoid cancer.  The appellant's representative has argued that this was due to the Veteran's military service - specifically, his presumed exposure to Agent Orange or other herbicides.  The representative referred to a study in the Journal of Occupational and Environmental Medicine in support of the argument.  The representative asserted that adenoids come into contact with inhaled carcinogens in the same way as the larynx and the lower respiratory tract, and that adenoids are in close proximity to larynx.

The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), but does not include adenoid cancer.  38 C.F.R. § 3.309 (e).

As of now, a medical opinion has not been obtained to determine whether the Veteran's cancer and subsequent cause of death was at least as likely as not due to his military service and exposure to herbicides.  The Board finds that a remand is required to obtain a VA medical opinion.  The Board also finds that outstanding treatment records should be associated with the record.




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the appellant's claim, to specifically include all outstanding VA treatment records from the VA Medical Center in Louisville, Kentucky; Lexington Kentucky; Murfreesboro, Tennessee; and Nashville, Tennessee.  If any requested records are not available, the record should be annotated to reflect such and the appellant notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Then, obtain a medical opinion from an oncologist for an opinion regarding the cause of death.  All pertinent evidence of record must be made available to and reviewed by the examiner.  After a review of the evidence, the examiner should address the following: 

Whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's adenoma cancer began in service, was caused by service, or is otherwise etiologically related to active service, to include his presumed in-service herbicide exposure.  The examiner must consider and discuss the arguments made by the appellant's representative in April 2017 regarding the relationship between adenoids and inhaled carcinogens.   

In forming the opinion, please be advised that the Board is cognizant that there is no VA presumption of service connection for adenoid cancer as due to herbicide exposure.  The Agent Orange Updates speak to associations between exposure to chemicals and health outcomes in human populations, and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  Thus, the question here is what is the likelihood that this Veteran's adenoid cancer is related to his herbicide exposure given his medical history, family history, absent other risk factors, etc.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If an opinion cannot be provided without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, examiner should identify the additional information that is needed.

3.  The RO or the AMC also should undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the appellant's satisfaction, the appellant and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


